DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Information Disclosure Statement (IDS) filed on January 6, 2021, in which claims 1-19 are currently allowed

Information Disclosure Statement
The information disclosure statement filed January 6, 2021complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Allowable Subject Matter
The information disclosure statement filed January 6, 2021 does not affect the allowability of claims 1-19 that were allowed on November 18, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 13, 2021